        Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 1 of 37




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


EDDYSTONE RAIL COMPANY, LLC                            )
                                                       )
               Plaintiff,                              )   Civil Action No. 17-cv-00495
                                                       )
       v.                                              )
                                                       )
BRIDGER LOGISTICS, LLC, JULIO RIOS,                    )
JEREMY GAMBOA, FERRELLGAS                              )   PUBLIC VERSION
PARTNERS, L.P., FERRELLGAS L.P.,                       )
BRIDGER ADMINISTRATIVE SERVICES                        )
II, LLC, BRIDGER MARINE, LLC,                          )
BRIDGER RAIL SHIPPING, LLC,                            )
BRIDGER REAL PROPERTY, LLC,                            )
BRIDGER STORAGE, LLC, BRIDGER                          )
SWAN RANCH, LLC, BRIDGER                               )
TERMINALS, LLC, BRIDGER                                )
TRANSPORTATION, LLC, BRIDGER                           )
ENERGY, LLC, BRIDGER LEASING, LLC,                     )
BRIDGER LAKE, LLC, J.J. LIBERTY, LLC,                  )
J.J. ADDISON PARTNERS, LLC,                            )

            Defendants.
________________________________________

 DECLARATION OF NICHOLAS PETTS IN SUPPORT OF PLAINTIFF EDDYSTONE
         RAIL COMPANY’S CRIME-FRAUD EXCEPTION MOTION

       I, Nicholas Petts, hereby declare as follows:

       1.     I am an attorney at the law firm of Steptoe & Johnson LLP, counsel for Plaintiff

Eddystone Rail Company (“Eddystone”) in the above-captioned action.

       2.     Attached hereto are true and correct copies of the following exhibits, which are

submitted with Plaintiff Eddystone’s Motion to Compel Production of Withheld Documents under

the Crime-Fraud Exception.

       Exhibit 1:     Bridger Income Statement, December 31, 2012.

       Exhibit 2:     Bridger Consolidating Statement of Operations, December 31, 2014.


                                                1
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 2 of 37




Exhibit 3:    Berthold Rail Loading Agreement, by and between Bridger Transfer
              Services, LLC (“BTS”) and Enbridge Rail (North Dakota) LP, dated May
              8, 2012.

Exhibit 4:    Crude Oil Services Agreement, by and between BTS and Dakota
              Petroleum Transportation Solutions, LLC, dated March 28, 2014.

Exhibit 5:    Rail Terminal Services Agreement, by and between BTS and Van Hook
              Crude Terminal LLC, dated March 25, 2015.

Exhibit 6:    Bridger Value Chain Presentation.

Exhibit 7:    Email from T. Dowd to J. Huneryager, July 6, 2015.

Exhibit 8:    Throughput Agreement, by and between BTS and Shell Trading (US)
              Company, dated May 16, 2014.

Exhibit 9:    Amended and Restated Crude Oil Supply Agreement, by and between
              Bridger Marketing, LLC and Monroe Energy, LLC, dated May 26, 2015.

Exhibit 10:   Transportation and Logistics Services Agreement, by and between Bridger
              Logistics, LLC and Monroe Energy, LLC, dated May 26, 2015.

Exhibit 11:   Transportation and Logistics Agreement, by and between Bridger
              Marketing, LLC and Bridger Logistics, LLC, dated June 24, 2015.

Exhibit 12:   Email and attachment from L. Kuperman to K. Tieu et al., June 22, 2015.

Exhibit 13:   Bridger Company Overview, September 2015.

Exhibit 14:   Email from M. Farmer to J. Tibbets et al. with Bridger Operations
              Summary, October 1, 2015.

Exhibit 15:   Email from counsel for Ferrellgas to counsel for Eddystone, September 2,
              2016.

Exhibit 16:   Email from J. Tibbets to M. Farmer, November 3, 2015.

Exhibit 17:   Email from J. Gamboa to T. Soiefer, December 8, 2015.

Exhibit 18:   Email from counsel for Ferrellgas to counsel for Jamex, January 7, 2016.

Exhibit 19:   Grantor Accession Agreement, by and between Bank of America, N.A.
              and BTS et al., dated January 14, 2016.

Exhibit 20:   Email from counsel for Ferrellgas to counsel for Jamex, February 3, 2016.

Exhibit 21:   Assignment and Assumption Agreement, by and between BTS and
              Bridger Swan Ranch, LLC, dated January 31, 2016.

                                       2
         Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 3 of 37




        Exhibit 22:    General Warranty Deed from BTS to Bridger Real Property, LLC, dated
                       January 31, 2016.

        Exhibit 23:    Assignment and Assumption Agreement, by and between BTS and
                       Bridger Terminals, LLC, dated January 31, 2016.

        Exhibit 24:    Email from counsel for Bridger Logistics to K. Simmons, February 9,
                       2016.

        Exhibit 25:     Email from counsel for Ferrellgas to counsel for Jamex, February 6, 2016.

        Exhibit 26:    Email from counsel for Ferrellgas to counsel for Jamex, February 17,
                       2016.

        Exhibit 27:    Terminal Logistics Services Agreement, by and between BTS and Bridger
                       Terminals, LLC, dated February 22, 2016.

        Exhibit 28:    Purchase and Sale Agreement, by and between Bridger Logistics, LLC
                       and Jamex Transfer Holdings, LLC, dated February 22, 2016.

        Exhibit 29:     Email from M. Farmer to K. Hudson, October 2, 2017.

        Exhibit 30:    Rios and Gamboa’s Privilege Log.

        Exhibit 31:    Excerpts from Ferrellgas and Bridger Logistics’ Privilege Log.

        Exhibit 32:    Email from counsel for Rios to counsel for Eddystone, September 18,
                       2018.

        Exhibit 33:     Email from V. Jilla to J. Ballengee, December 12, 2015.

        Exhibit 34:     Email from T. Soiefer to J. Rios and J. Gamboa, September 22, 2018.



        I declare under penalty of perjury under the laws of the United States of America,

pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct.



Dated October 12, 2018

                                                              /s/ Nicholas Petts
                                                                  Nicholas Petts




                                                  3
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 4 of 37




                        EXHIBIT 1
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 5 of 37




                        EXHIBIT 2
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 6 of 37




                        EXHIBIT 3
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 7 of 37




                        EXHIBIT 4
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 8 of 37




                        EXHIBIT 5
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 9 of 37




                        EXHIBIT 6
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 10 of 37




                        EXHIBIT 7
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 11 of 37




                        EXHIBIT 8
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 12 of 37




                        EXHIBIT 9
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 13 of 37




                       EXHIBIT 10
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 14 of 37




                       EXHIBIT 11
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 15 of 37




                       EXHIBIT 12
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 16 of 37




                       EXHIBIT 13
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 17 of 37




                       EXHIBIT 14
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 18 of 37




                       EXHIBIT 15
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 19 of 37




                       EXHIBIT 16
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 20 of 37




                       EXHIBIT 17
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 21 of 37




                       EXHIBIT 18
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 22 of 37




                       EXHIBIT 19
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 23 of 37




                       EXHIBIT 20
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 24 of 37




                       EXHIBIT 21
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 25 of 37




                       EXHIBIT 22
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 26 of 37




                       EXHIBIT 23
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 27 of 37




                       EXHBIIT 24
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 28 of 37




                       EXHIBIT 25
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 29 of 37




                       EXHIBIT 26
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 30 of 37




                       EXHIBIT 27
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 31 of 37




                       EXHIBIT 28
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 32 of 37




                       EXHIBIT 29
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 33 of 37




                       EXHIBIT 30
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 34 of 37




                       EXHIBIT 31
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 35 of 37




                        EXHIBIT 33
                     (Filed under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 36 of 37




                        EXHIBIT 33
                     (Filed Under Seal)
Case 2:17-cv-00495-JD Document 217-1 Filed 10/12/18 Page 37 of 37




                        EXHIBIT 34
                     (Filed under Seal)
